Citation Nr: 0916188	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-07 937	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
low back disorder manifested by chronic pain.

2.  Entitlement to service connection for the low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 
1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In response to that November 2005 decision, the Veteran 
submitted a statement (VA Form 21-4138) in May 2006, so 
within one year of being notified of that decision, 
indicating he disagreed with the decision denying his 
petition to reopen his claim for service connection and 
attaching additional medical evidence in support of this 
claim.  His statement was clearly tantamount to a timely 
notice of disagreement (NOD).  38 C.F.R. § 20.201. See also 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming 
the Veteran desired appellate review, meeting the requirement 
of § 20.201 was not an onerous task).  See also Acosta v. 
Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. 
App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 
(1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 
1994).  And although the RO apparently interpreted that 
statement as another petition to reopen his claim for service 
connection for a low back disorder, the Board disagrees as 
his statement clearly indicated his intent to appeal the 
November 2005 denial of his claim.

In support of his claim, the Veteran provided testimony at a 
videoconference hearing in March 2009 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  During the hearing, 
the Veteran submitted additional medical evidence and waived 
his right to have the RO initially consider this additional 
evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2008).




FINDINGS OF FACT

1.  In a September 1956 decision, the RO denied the Veteran's 
initial claim for service connection for a chronic low back 
condition because there was no evidence that his military 
service had aggravated his congenital low back condition.  
The RO notified him of that decision later that same month, 
and he did not appeal.

2.  There is additional evidence since that September 1956 
decision, especially a letter from a VA physician dated in 
February 2009, suggesting there is a relationship between the 
Veteran's current low back condition and his 
military service.  

3.  There is now competent medical evidence of record 
establishing the Veteran has additional disability from a 
permanent worsening during service of this 
pre-existing condition by a superimposed disorder that was 
manifested in service.  A November 1955 Physical Evaluation 
Board (PEB) report concluded that his military service had 
aggravated his pre-existing low back condition.


CONCLUSIONS OF LAW

1.  The RO's September 1956 decision that initially 
considered and denied service connection for a low back 
condition is final.  38 U.S.C.A. § 7105 (West 2007); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  But new and material evidence has been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2007); 38 C.F.R. § 3.156 (2008).

3.  And resolving all reasonable doubt in his favor, the 
Veteran's low back condition was aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
1153, 5107(b) (West 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Since the Board is granting the Veteran's claim for service 
connection for a low back condition, in full, there is no 
need to discuss whether VA has complied with the duty-to-
notify-and-assist provisions of the Veterans Claims 
Assistance Act (VCAA) because even if, for the sake of 
argument, there has not been compliance with the VCAA, this 
is ultimately inconsequential and, therefore, at most 
non-prejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; 
cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

Governing Statutes and Regulations for Determining Whether 
there is New and Material Evidence to Reopen a Previously 
denied Claim

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless and until new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2007); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2008).

The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when the claimant presents or secures new 
and material evidence, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).  The implementing 
regulations modify the definition of new and material 
evidence and provide for assistance to a claimant in 
reopening a claim.  38 C.F.R. §§ 3.156(a), 3.159(c).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  The Veteran filed his petition to 
reopen after this date, in July 2005, so the Board will apply 
these revised provisions, including the new definition of 
what constitutes new and material evidence. 

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Whether New and Material Evidence has been Received to Reopen 
the Claim for Service Connection for a Low Back Disorder

The Veteran contends that his service treatment records 
(STRs) show that his military service aggravated his 
preexisting low back condition.  Before addressing the merits 
of his underlying claim, however, the Board must first 
determine whether new and material evidence has been 
submitted to reopen this claim since the RO previously 
considered and denied this claim in September 1956, and he 
did not timely appeal that earlier decision.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The relevant evidence on file at the time of the RO's 
September 1956 decision consisted of the Veteran's STRs and 
the July 1956 VA examination.

The RO denied the claim, based on the evidence then of 
record, as there was no evidence that his military service 
aggravated his preexisting congenital back condition.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.102, 3.303.  Since the Veteran did not appeal, that 
September 1956 rating decision is final and binding on him 
based on the evidence then of record and not subject to 
revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

In filing the petition to reopen this claim, the Veteran 
contended that his military service aggravated his low back 
condition and caused additional disability to the preexisting 
congenital back condition.  Indeed, a VA physician opined in 
a February 2009 letter that his chronic low back pain is 
related to training in the Marine Corps.

This evidence is both new and material because it addresses 
the essential basis of the RO's prior September 1956 denial 
- namely, the issue of whether the Veteran's low back 
condition bears any relationship to his military service, and 
in particular, any aggravation of his preexisting congenital 
back condition.  His service-connection claim for a low back 
condition is therefore reopened.  38 C.F.R. § 3.156(a).  
See also Spalding v. Brown, 10 Vet. App. 6, 11 (1996).

Having decided the claim is reopened, the next question is 
whether the Board may conduct a de novo review without 
prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided him notice of the 
requirements for establishing service connection, and his 
arguments throughout this appeal have been on the merits.  So 
there is no prejudice in conducting a de novo review of his 
claim.

Whether the Veteran is Entitled to Service Connection for a 
Low Back Condition

As already alluded to, the Veteran claims that his military 
service aggravated his preexisting low back condition.  For 
the reasons and bases discussed below, the Board finds that 
the evidence supports his claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing the disorder existed prior to 
service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 03-2003 (July 16, 2003).  See also Vanerson v. 
West, 12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  The Court noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. §§ 3.303(c), 4.9.  Where during 
service, however, a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted. VAOPGCPREC 82-90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)).

In this precedent opinion, VAOPGCPREC 82-90, VA's General 
Counsel indicated there is a distinction under the law 
between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes in that 
congenital diseases may be recognized as service connected if 
the evidence as a whole shows aggravation in service within 
the meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, because of 38 C.F.R. § 3.303(c), 
is not service connectable in its own right though service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect during 
service.

In this case, the presumption of soundness applies because a 
clinical evaluation during the Veteran's enlistment 
examination in June 1954 revealed that his spine was normal.  
There were no complaints referable to his low back and no 
pertinent diagnosis.  The Board therefore must presume the 
Veteran was in sound physical condition at the time he 
entered service in June 1954.

For the reasons set forth below, however, the Board finds 
that the presumption of soundness has been rebutted as clear 
and unmistakable evidence shows the Veteran's low back 
condition is congenital.  His bilateral sacralization at L5 
is a congenital or developmental defect that necessarily 
existed prior to him beginning his period of military 
service.  There also is an indication that he has additional 
disability from aggravation (i.e., a permanent worsening) of 
this pre-existing condition during service by superimposed 
disease or injury.

The Veteran's STRs show he received treatment for chronic low 
back pain in April 1955.  At this time, he explained that he 
first noticed back pain while in boot camp during training 
exercises.  Indeed, at the rifle range, he was unable to get 
into a sitting position because of pain and stiffness in his 
back.  He also stated there was no radiation of the back pain 
into either leg.  There were no other symptoms.  Objective 
findings indicated bilateral para-spinous muscle tightness.  
Forward and backward bending were limited.  There was no 
pelvic tilt.  There was bilateral positive straight leg 
raising at 60 degrees.  There were no paresthesias of the leg 
and the reflexes were present, active and equal.  X-rays 
revealed sacralization at L-5.  There also was narrowing of 
the interspace between L5 and S-1.  There was no evidence of 
spondylolysis defect.  The films also demonstrated a 
transition vertebra with sacralization of L-5 bilaterally.  
There was no evidence of degenerative joint disease (DJD).  

This examiner also noted a tendency to increased lumbar 
lordosis.  He was measured for a sacro-iliac belt and given 
exercises to treat this condition.  The diagnosis was 
sacralization, transverse process L-5, existed prior to 
service (EPTS) and not due to misconduct. 

An August 1955 STR indicates that his diagnosis was 
deformity, congenital, sacralization of the L-5 joint, which 
existed prior to service.  In addition, this STR notes that 
his status of light duty was incompatible with any future 
assignment.  He was put on light duty for three months to 
rehabilitate his low back condition.

At the orthopedic clinic in August 1955, the Veteran 
complained that he was no longer able to mow the lawn or 
stand for prolonged periods of time on guard, fill sand bags 
etc.  The examiner noted that his condition was essentially 
the same as his discharge from the hospital.  As a result, 
this examiner recommended additional time on light duty 
status to aid in rehabilitation and an appearance before a 
Physical Evaluation Board for a possible medical discharge.

The Veteran went before a Physical Evaluation Board (PEB) in 
November 1955.  The Board made the following determinations: 
(1) the Veteran was found to be unfit to perform the duties 
of his rank by reason of physical disability, (2) he had a 
diagnosis of congenital deformity of the joint 
(sacralization, transverse process, L-5), (3) the disability 
is considered to be the proximate result of the performance 
of active duty (service aggravation), (4) his disability is 
considered to be 10 percent annum in accordance with the 
standard schedule for rating disabilities in current use by 
VA, (5) accepted medical principles indicate that this 
disability "may" be of a permanent nature.

In short, the Veteran's STRs show significant treatment for 
low back pain and three months of light duty.  Indeed, PEB 
findings indicate that service aggravated his preexisting 
congenital back condition and caused additional disability.  
In this regard, the PEB determined that service "may" have 
caused a permanent disability.

Current VA treatment records show he has diagnoses of chronic 
low back pain.  These records also note a diagnoses of severe 
osteoarthritis of the lower lumbar spine with degenerative 
grade I spondylolisthesis at L3-4 and L4-5.

Also of note, one of his treating VA physicians opined in a 
February 2009 letter that his "actual chronic low back pain 
is related to training" exercises during his active military 
service.  

So, in short, the record establishes that the Veteran had 
chronic low back pain during service and that service 
aggravated this preexisting congenital condition.  Indeed, A 
VA physician in February 2009 linked his current low back 
pain to his military service.  When, as here, there is this 
reasonable doubt, this doubt is resolved in the Veteran's 
favor and his claim granted.  See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the Veteran shall prevail 
upon the issue).


ORDER

The petition to reopen the claim for service connection for a 
low back condition is granted.

In addition, the underlying claim for service connection is 
granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


